Title: C. W. F. Dumas to the Commissioners: A Translation, 27 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague 27 June 1778
      
      Here is a copy of the letter I have just written to the Grand Pensionary.
      “Sir: The Treaty of Amity and Commerce between France and the United States has been sent to me. When it will please Your Excellency to indicate the date and time when it would be convenient for him to grant me an audience, I will receive his orders with the profound respect with which I am, &c.”
      Before sending this letter I showed it to the Grand Facteur who approved it. At present I am awaiting word from the Grand Pensionary as to when he will receive me. I suspect that curiosity will not permit him to delay very long.
      
      
       28th
      
      I guessed right. Upon returning from the Grand Facteur I found the following note, entirely in the hand of the Grand Pensionary.
      “Sir: Having seen by your letter of yesterday that the Treaty of Amity and Commerce between France and the United States of America has been sent to you and that you wished to see me, I suggest, sir, that you come tomorrow morning around 8:30. I am very respectfully, sir, your very humble and very obedient servant, P. Van Bleiswyck. 28 June 1778.”
      Last night I received from the Chev. Grand the packet that you have favored me with of the lid, the agreeable contents of which I read or rather devoured with the utmost interest. After the letter I had written to the Grand Pensionary, there was no way of backing out; hence, the Grand Facteur said to proceed immediately, I shall, therefore, communicate the treaty tomorrow morning, but only permitting it to be read or reading it myself, as he chooses, without a copy being made.
      
      
       29 June 1778
      
      I have been to the Grand Pensionary’s. He received me with the utmost politeness. I presented the treaty and, at the same time, informed him that, for the time being, I was not permitted to show it to anyone but him and our friend: two ministers of the Republic for whom the Plenipotentiaries of the United States have great confidence and the highest esteem. “But,” he asked, “you can leave it with me for a short while, can’t you?” I assured him that I and all that was in my power were at his entire disposal, but begged him to understand that this was entrusted to me. He did not insist and, having read it, said he found “that it was a Treaty of Amity and Commerce like all the others.” I told him that there had been no desire to conclude one that was different and that the Republic could make a similar one. He said to me “that there were without a doubt secret articles.” I replied “that it would not be the first time, but that I had no knowledge of any.” He then spoke “of the irresolution of the Court of Madrid and the slight disposition of that of Vienna to listen to Mr. Lee.” I cloaked myself in complete ignorance as to what transpired in the cabinets. He found “that the treaty did not guarantee independence.” I observed that it assumed it, and that the French declaration to all the powers had precluded any doubts in this regard. He spoke to me of Mr. Franklin in terms that manifested a high and longstanding esteem and, in covert terms, of his own goodwill toward the rapprochement of the two peoples. I offered, if he had any desire to reexamine the treaty, to bring it to him as often as he wished. He replied that it would be unnecessary, especially since I also had to show it to our friend tomorrow. I gave him a copy of the handwritten newsletter (nouvelle manuscrite) with the promise to provide him with extracts from those that you would send me in the future. He said that he would be very grateful. He seemed more reserved at the end than in the beginning, apparently upset because he could not show the treaty to the Prince, who would then show it to Sir Joseph Yorke, &c.
      
      
       30th
      
      Tonight I expect to see Mr. V. Berkel. The Dutch States assemble tomorrow.
      
      I received from Amsterdam a few pages of the enclosed dedication. I am ignorant as to the author, but it transcends national interests.
      I will occupy myself, at present, with extracting, for our gazeteers, articles from the papers that I had the honor to receive from you and am with respect, gentlemen, your very humble and very obedient servant
      
       D
      
      
      
       30 June 1778
      
      I have been told confidentially that the town of Amsterdam has borrowed 3,000,000 florins (6,000,000 French livres) which have been collected in two or three hours. Good, that is just so much money that will not go to the British to increase their resources. But I must, and will, find out why the borrowing was done. In any case, the fact is true.
     